                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE



John Doe

    v.                                       Civil No. 21-cv-085-JD
                                             Opinion No. 2021 DNH 107
Trustees of Dartmouth College



                                O R D E R

    John Doe brings this suit, related to his suspension from

Dartmouth College for sexual misconduct, alleging that Dartmouth

violated Title IX of the Education Amendments of 1972, 20 U.S.C.

§ 1681, et seq.; violated Title VI of the Civil Rights Act of

1964, 42 U.S.C. § 2000d, et seq.; breached the student-college

contract; breached the covenant of good faith and fair dealing;

engaged in racial discrimination that violated his entitlement

to equal rights under the law, 42 U.S.C. § 1981; and injured him

through negligent acts or omissions.        Dartmouth moves to dismiss

the complaint.   Doe objects.



                        Standard of Review

    In considering a motion to dismiss, the court asks whether

the plaintiffs have made allegations that are sufficient to

render their entitlement to relief plausible.       Manning v. Boston

Med. Ctr. Corp., 725 F.3d 34, 43 (1st Cir. 2013).       The court
accepts all well-pleaded facts as true and draws all reasonable

inferences in the non-moving party’s favor.      Hamann v.

Carpenter, 937 F.3d 86, 88 (1st Cir. 2019).      The court, however,

disregards conclusory allegations that simply parrot the

applicable legal standard.   Manning, 725 F.3d at 43.     To

determine whether a complaint survives a motion to dismiss, the

court should use its “judicial experience and common sense,” but

should also avoid disregarding a factual allegation merely

because actual proof of the alleged facts is improbable.       Id.



                             Background

     A.    Alleged Sexual Assault

     In the early morning of February 9, 2020, Sally Smith, a

student at Dartmouth was walking back to her dorm after having

consumed a large amount of alcohol.1      At approximately 1:41 A.M.,

Smith called Doe, who was also a student at Dartmouth, and asked

him for help returning to her dorm room because she could not

remember where it was, presumably as a result of intoxication.

Smith contacted Doe, specifically, because Doe did not drink.2




     1 John Doe and Sally Smith are pseudonyms, used to protect
the privacy of those persons.

     2 The alleged sexual assault occurred during Dartmouth
College’s “Winter Carnival,” an event at which many Dartmouth
students “drank alcohol heavily.” Doc. 1 ¶ 37.


                                 2
Doe, who had been sleeping, agreed to meet Smith.       Doe put on a

coat and shoes.    He did not put a shirt on underneath his coat.

     Doe met with Smith.     He did not know where Smith lived.

Smith led Doe to her dorm.    In Smith’s dorm room, Smith and Doe

talked for a while about the events of the night that led to her

calling Doe for assistance.    Smith and Doe “began kissing and

progress[ed] to further sexual contact.”      Doc. 1 ¶ 41.      Doe

asked Smith twice if she wanted to have sexual intercourse, and

Smith responded affirmatively both times.      Doe and Smith

attempted intercourse.     No penetration occurred.    Doe left and

went back to sleep in his room.       A few days later, Smith

reported to Dartmouth’s Title IX office and the Hanover Police

Department that Doe had sexually assaulted her.



     B.     Dartmouth Policies & Procedures

     When Smith made her report about the sexual assault,

Dartmouth had two written policies applicable to allegations of

sexual assault by students: the “Sexual and Gender-Based

Misconduct Policy” (“SMP”) and the “Process for Resolving

Reports Against Students” (“PRP”).3




     3   Doe attached both policies to his complaint.    Doc. 1-1, 1-
2.

                                  3
         1. Sexual and Gender-Based Misconduct Policy

    The SMP applies to certain conduct that is related to

Dartmouth either by location, context, or effect.      Specifically,

the SMP governs conduct that “occurs on Dartmouth premises or

premises leased by or otherwise under the control of Dartmouth”;

that occurs “in the context of a Dartmouth employment,

education, or research program or activity, including but not

limited to Dartmouth-sponsored, Dartmouth-funded or otherwise

Dartmouth supported study off campus and/or abroad, research,

internship, mentorship, summer session, conferences, meetings,

social events, or other affiliated programs or premises, either

online or in person”; or that “regardless of location or

context, has continuing adverse effects occurring on Dartmouth

premises or in any Dartmouth employment, education, or research

program or activity.”   Doc. 1-1 at 3, SMP Art. III.

    The SMP prohibits, among other misconduct, “sexual

assault,” which it defines as “having or attempting to have

sexual contact with another individual without consent.”      Id. at

8, SMP Art. VII.B.   It defines “sexual contact” to include

“sexual touching” as well as sexual intercourse.    “Consent” is

defined as “an affirmative or willing agreement to engage in

specific forms of sexual contact with another person” and



                                 4
“consent cannot be obtained . . . [b]y taking advantage of the

incapacitation of another individual.”   Id.



         2. Process for Resolving Reports

    When prohibited conduct is reported to Dartmouth’s Title IX

office, the PRP sets out a multi-step resolution process.     The

first step requires the Title IX coordinator or deputy

coordinator to determine whether the Title IX office has

“jurisdiction”, that is, whether Title IX’s scope covers the

reported conduct.   If the Title IX office’s “jurisdiction”

exists, the Title IX office proceeds to an “Initial Assessment,”

which consists of an investigation and making a determination as

to whether the SMP applies to the report.   In addition, the

Title IX office determines whether informal or formal resolution

as well as remedial protective measures are appropriate.

    If the Title IX office refers the report for formal

resolution, as it did with Smith’s report, the Title IX office

“will appoint one or more trained investigators to conduct a

prompt, thorough, fair and impartial investigation.”     Doc. 1-2

at 10, PRP at Art. VII.A.2.   “The role of the investigator will

be to gather information through interviews of the Complainant,

Respondent, and witnesses and synthesize the information in a

report that will be provided to the Complainant, Respondent, and

the Title IX Hearing Panel (which is constituted as described

                                 5
below).    The investigation report will include all relevant

information provided by either party that will be used in the

determination of responsibility or sanction.”       Id.

    Under the policy, “[a]ny investigator used by Dartmouth

will receive annual training on the issues related to sexual and

gender-based harassment, sexual assault, dating violence,

domestic violence, and stalking, and on how to conduct an

investigation that is fair and impartial, provides parties with

notice and a meaningful opportunity to be heard, and protects

the safety of complainants while promoting accountability.”      Id.

at 11.    An investigator “will be impartial and free from

conflict of interest or bias.”    Id.

    At the beginning of an investigation, the Title IX

coordinator “will” notify the Complainant and Respondent about

the nature of the reported conduct and the reported policy

violations.   “If the investigation reveals the existence of

additional or different potential policy violations . . . the

Title IX Office will issue a supplemental notice of

investigation.”   Id.

    After fact-gathering concludes, the investigator is

directed to produce an initial investigation report, which

contains a summary of all relevant information gathered both

supporting and detracting from the accounts of the Complainant,

Respondent, or other witnesses.       Both the Complainant and

                                  6
Respondent are then provided an opportunity to provide feedback

to the investigator, and the investigator then produces a final

investigative report, which includes a finding as to whether

there is, by a preponderance of the evidence,4 sufficient

information to support responsibility for a violation of the

SMP.

       After the final investigative report is completed, a “Title

IX Hearing Panel” convenes to review the finding of

responsibility for procedural error that substantially affected

the outcome and for proper application of the evidentiary

standard.   The Hearing Panel is typically comprised of

Dartmouth’s Director of the Office of Community Standards and

Accountability, the Dean responsible for Student Affairs, and a

trained staff member who holds an appointment outside of both

the Complainant’s and Respondent’s declared majors or areas of

concentration or school.    Either party can challenge the

composition of the Hearing Panel to the Title IX coordinator on

the ground of actual bias or conflict of interest.    After a

determination of responsibility is made, the Hearing Panel

determines the appropriate sanction, which can include




       Specifically, the PRP states the following: “In all stages
       4

of the process, Dartmouth will apply the preponderance of the
evidence standard (i.e., more likely than not) when determining
whether Dartmouth policy has been violated.” Doc. 1-2 at 8, PRP
Art. IV.

                                 7
suspension.   A final determination can be appealed based on

substantial procedural error or bias that materially affected

the outcome and/or sanction as well as new evidence not

reasonably available at the time of the hearing.



     C.   Dartmouth Investigation & Hearing

     On February 26, 2020, Kristi Clemens, who was Dartmouth’s

Title IX coordinator, e-mailed a notice to Doe informing him

that Smith had alleged that he sexually assaulted her on

February 9, 2020.   Doe was also notified that an attorney, who

was white and female, at a New England law firm (the

“Investigator”)5 had been retained to investigate Smith’s report.

     As part of the investigation process, Doe provided a

written account to the Investigator about his relationship with

Smith and their interactions on February 8 and 9, as well as his

response to Smith’s allegations.     In March 2020, Dartmouth told

Doe that it would conduct the investigation remotely as a result

of the COVID-19 pandemic.   See doc. 1 ¶¶ 126-127 (alleging that

Dartmouth in March 2020 announced that it would conduct the

remainder of the Spring 2020 term online and that Dartmouth told

Doe it would continue the investigation remotely).     Doe

requested that the interview occur in person, and Doe offered to


     5 The identity of the Investigator is not stated in Doe’s
complaint.

                                 8
participate in an in-person interview that complied with Center

for Disease Control guidance relative to the COVID-19 pandemic

(i.e., socially distanced and masked).      Doe was concerned that

“the nature of video conferencing makes it difficult for one to

look the other in the eye when answering questions” and that the

situation would negatively affect the Investigator’s ability to

make credibility determinations.       Id. ¶ 128.   Clemens denied

Doe’s request for an in-person interview.

     The Investigator interviewed Smith, Doe, and other

witnesses, and she gathered other evidence from witnesses and

Dartmouth through video conferencing.      The Investigator

interviewed Smith three times: on March 27, May 28, and June 24,

2020.    She interviewed Doe twice: on April 9 and June 5, 2020.

The Investigator interviewed seventeen other witnesses between

April 2 and June 18, 2020.

     The Investigator issued a preliminary report on July 31,

2020, which recited the gathered evidence in accordance with the

PRP but did not make any conclusion about responsibility.        Doe

and Smith submitted responses to the report.

     On August 24, 2020, the Investigator issued her final

report.6   Applying the preponderance of the evidence standard,


     6 Dartmouth filed, under seal, the complete final report
with its motion to dismiss. Doc. 16. In the complaint, Doe
discusses the final report and its language at length. Doe does
not challenge the authenticity of the final report submitted by

                                   9
she found that Smith was not “incapacitated” at the time of the

alleged sexual assault.       The Investigator, however, concluded,

by a preponderance of the evidence, that Doe had sexual

intercourse with Smith without her consent, in violation of the

SMP.       Doc. 1 ¶ 95.   As to this conclusion, Doe alleges that the

Investigator referred to a standard (“valid consent”) that is

neither defined nor contained within the SMP.7




Dartmouth. Because the final report is central to Doe’s claims
and because its authenticity is not disputed, it “effectively
merges into the pleadings” and the court “can review it in
deciding a motion to dismiss under Rule 12(b)(6).” Beddall v.
State Street Bank and Tr. Co., 137 F.3d 12, 16-17 (1st Cir.
1998).

       In the final report, the Investigator describes the
       7

standard for “consent” as applied in her investigation as
follows:

       “Consent” is an affirmative and willing agreement to
       engage in specific forms of sexual contact with
       another person. Consent requires an outward
       demonstration, through mutually understandable words
       or actions, indicating that an individual has freely
       chosen to engage in sexual contact. Consent cannot be
       obtained through:

              1. the use of coercion or force; or
              2. by taking advantage of the incapacitation of
              another individual.

       Silence, passivity, or the absence of resistance does
       not imply consent. It is important not to make
       assumptions; if confusion or ambiguity arises during a
       sexual interaction, it is essential that each
       participant stop and clarify the other’s willingness
       to continue. Consent can be withdrawn at any time.
       When consent is withdrawn and outwardly communicated
       as such, sexual activity must cease. Prior consent

                                     10
    After the Investigator completed the final report, a

Hearing Panel was convened in accordance with the PRP.

Initially, the Hearing Panel was comprised of Kate Burke,

Katharine Strong, and Ted Stratton.   Doe, however, objected to

the composition of the panel on the basis of race.   He argued

that the all-white panel would be unable to fairly consider the

allegations against him.   Doe requested that an African-American

individual be added to the Hearing Panel.

    In response to Doe’s objection, Clemens appointed Jedrek

Dineros to the Hearing Panel.   Clemens told Doe that, to her

knowledge, Dartmouth did not have any African-American




    does not imply current or future consent; even in the
    context of an ongoing relationship, consent must be
    sought and freely given for each instance of sexual
    contact. An essential element of consent is that it be
    freely given. Freely given consent might not be
    present, or may not even be possible, in relationships
    of a sexual or intimate nature between individuals
    where one individual has power, supervision or
    authority over another. In evaluating whether consent
    was given, consideration will be given to the totality
    of the facts and circumstances, including but not
    limited to the extent to which a Complainant
    affirmatively uses words or actions indicating a
    willingness to engage in sexual contact, free from
    intimidation, fear, or coercion; whether a reasonable
    person in the Respondent’s position would have
    understood such person’s words and acts as an
    expression of consent; and whether there are any
    circumstances, known or reasonably apparent to the
    Respondent, demonstrating incapacitation or lack of
    consent.

Doc. 16 at 4.

                                11
individuals available to serve on the Panel and that Dineros

identified as “BIPOC”.8

     On September 1, 2020, Doe submitted a statement to the

Hearing Panel in response to the Final Report.      Smith submitted

a statement on September 8, 2020.      On September 24, 2020, the

Hearing Panel affirmed the Investigator’s findings and

conclusions.   The Hearing Panel suspended Doe from Dartmouth for

eight terms (two academic years).      Doe requested further review

of the Hearing Panel’s decision on October 1, 2020.      The Dean of

Dartmouth College upheld the panel’s findings and the suspension

on October 12.



     D. Chat Group & Alleged Retaliation

     During his time at Dartmouth, Doe was a member of a chat

group “comprised of approximately 300 African American Dartmouth

Students and Alumni.”     Doc. 1 ¶ 63.   On June 5, 2020, several

months after the alleged sexual assault and in the midst of the

investigation, the topic of sexual misconduct arose in the chat

group.   When the topic of sexual misconduct arose, one of

Smith’s friends, identified in the complaint as Witness #2,

removed Doe from the group.     The removal was public, and one of




     8 BIPOC stands for “Black, Indigenous, and/or Person of
Color.” Doc. 1 ¶ 139. Clemens did not know how Jedrek self-
identified in terms of race or ethnicity more specifically.

                                  12
Doe’s classmates asked Doe why Witness #2 removed him from the

group.    Doe reported Witness #2 to the Investigator and Clemens,

alleging that Witness #2 had violated the SMP by retaliating

against him for defending himself in the investigation of

Smith’s report.       Clemens found that the Title IX Office did not

have jurisdiction because the chat group was not Dartmouth-

sponsored or Dartmouth-controlled and the allegations were

beyond the scope of the SMP.



    E.       Claims
    Doe raises several claims of race and gender-based

discrimination in his complaint.         He also alleges that Dartmouth

breached the student-college contract and acted negligently.

Specifically, he makes the following claims:

         •   Count I: violation of Title IX of the Education
             Amendments of 1972, 20 U.S.C. § 1681, et seq.;
         •   Count II: violation of Title VI of the Civil Rights Act
             of 1964, 42 U.S.C. § 2000d, et seq.;
         •   Count III: breach of contract;
         •   Count V:9 breach of the covenant of good faith and fair
             dealing;
         •   Count VI: violation of Doe’s entitlement to equal rights
             under the law, 42 U.S.C. § 1981; and
         •   Count VII: negligence
Doe requests injunctive relief as well as damages.




    9    The complaint does not contain a Count IV.

                                    13
                           Discussion

    Dartmouth moves to dismiss the complaint, arguing that Doe

fails to plead factual matter that raises his claim of unlawful

discrimination above a speculative level.      Doe objects.

Dartmouth filed a reply, and Doe filed a surreply.



    A.   Count I (violation of Title IX)

    Title IX prohibits colleges that receive federal funding

from discriminating on the basis of sex or gender.     See 20

U.S.C. § 1681(a); Haidak v. Univ. of Massachusetts-Amherst, 933

F.3d 56, 74 (1st Cir. 2019).     Specifically, “[n]o person in the

United States shall, on the basis of sex, be excluded from

participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving

Federal financial assistance.”    § 1681(a).   In Count I, Doe

advances three distinct theories about how Dartmouth violated

Title IX, namely, “erroneous outcome,” “selective enforcement,”

and “deliberate indifference” theories.     See Haidak, 933 F.3d at

73-74 (noting “erroneous outcome” and “selective enforcement” as

distinct theories for attacking a college disciplinary

proceeding under Title IX); Doe v. Amherst Coll., 238 F. Supp.

3d 195, 223 (D. Mass. 2017) (discussing deliberate indifference




                                  14
theory for Title IX violation).    Dartmouth argues that Doe

cannot prevail on any theory.


         1.   Erroneous Outcome
    To succeed on an erroneous outcome theory, a plaintiff must

demonstrate “articulable doubt” about the outcome of the

challenged disciplinary proceeding and allege facts “indicating

that ‘gender bias was a motivating factor.’”    Doe v. Trustees of

Boston Coll., 892 F.3d 67, 89-90 (1st Cir. 2018).    In its motion

to dismiss, Dartmouth argues that Doe has not made any non-

conclusory allegations that gender bias was a motivating factor

in Dartmouth’s finding that he violated Dartmouth’s sexual

misconduct policy and suspension of him from the college.      Doe

responds that he was presumed guilty of sexual assault because

he is a male football player and that the Investigator and

Hearing Panel ignored, because of his gender, substantial

evidence that he presented supporting his innocence.

    Even assuming that there is “articulable doubt” about the

outcome of the disciplinary proceeding, Doe’s complaint lacks

sufficient non-conclusory allegations to plausibly claim that

gender bias was a motivating factor in Dartmouth’s decision.

See Doe v. Harvard Univ., 462 F. Supp. 3d 51, 62 (D. Mass. 2020)

(dismissing erroneous outcome Title IX claim that satisfactorily

alleged procedural flaws and an erroneous outcome but failed to



                                  15
connect those errors with non-conclusory allegations of gender

bias).    Doe relies on the Investigator’s own gender (female) and

her background to support an inference of gender bias.     For

example, Doe alleges that she participated in a panel entitled

“Off Field Athlete Conduct Issues: Sexual & Domestic Violence,”

which, Doe claims, establishes “a connection between being a

male athlete and sexual violence.”    Doc. 1 ¶ 135(H).    Being an

athlete is not a protected status under Title IX, and the

Investigator’s participation in a panel about sexual violence by

student athletes does not lead to a plausible inference of bias

against males.

    Doe also alleges that the Investigator’s characterization

of the facts evidences a gender bias against males.      For

example, Doe alleges that the Investigator’s reference in her

report that he was not wearing a shirt under his jacket when he

met Smith the night of the incident supports an inference of

gender bias, because she ignores that many men sleep without a

shirt.    That Doe was not wearing a shirt was undisputed,

however, and the Investigator’s brief discussion of that fact

was, in context, consistent with its relative importance to the

issues.    Specifically, the Investigator referenced Doe’s jacket

when he met with Smith as a background detail within the larger

context of recounting Smith’s testimony and point of view, in

which Smith – not the Investigator – made note that Doe was not

                                 16
wearing a shirt.      Doc. 16 ¶ 44 (discussing Smith’s version of

events and stating that Smith said that she wanted to make

“clear” to Doe that she was not going to have sex with him after

she noticed that Doe was shirtless and after he inquired about

her roommate’s whereabouts); id. at p.42 (“In explaining the

context of these statements, [Smith] said that she told [Doe]

this when she noticed he had taken off his jacket and was not

wearing a shirt and after he checked [the roommate’s] room and

saw that she was not there because [Smith] did not ‘want him to

get the wrong idea’ about why she had reached out to him that

night.”).      Therefore, the discussion in the final report about

Doe’s state of dress the night of the incident does not

plausibly suggest a gender bias.

       Doe also alleges that Dartmouth was under external and

internal pressure to address sexual violence and that Dartmouth

administrators subscribed to a belief that individuals who

report misconduct should be believed versus the accused.      Doe

interprets these alleged beliefs as suggesting a bias against

men.     Doe, however, conflates facts that suggest a possible bias

against individuals accused of sexual misconduct, who may be of

any gender, with facts that suggest a plausible bias against

men.10      See Doe v. Harvard Univ., 462 F. Supp. 3d at 62



       Dartmouth’s written policies do not differentiate among
       10

genders.

                                    17
(rejecting argument that external and internal pressure on

schools to address sexual violence issues creates a gender bias

against men).   Similarly, Dartmouth’s various activities aimed

at raising awareness about sexual violence against women on

college campuses do not lead to a plausible inference of gender

bias against men.   In sum, Doe’s allegations of gender bias

leading to an erroneous outcome in his disciplinary hearing are

speculative and therefore fail to meet the threshold to state a

claim under Rule 12(b)(6).   See Doe v. Western New England

Univ., 228 F. Supp. 3d 154, 188 (D. Mass. 2017) (adopting report

and recommendation that rejected Title IX claim that relied on

Title IX officer’s “words” and “demeanor” to establish gender

discrimination); Dismukes v. Brandeis Univ., 2021 WL 1518828, at

*4 (D. Mass. Apr. 16, 2021) (“Dismukes’s entire assertion of

gender bias arises from the fact that he is a man, his accuser

is a woman, and the individuals who conducted the informal

investigation were women.”); Doe v. Harvard Univ., 462 F. Supp.

3d at 62.



            2. Selective Enforcement

    Doe alleges that Dartmouth selectively enforces its sexual

misconduct policies against men, as it referred Smith’s report

for investigation but refused to refer his report against

Witness #2 and/or Smith for retaliation.   Dartmouth moves for

                                 18
dismissal on the ground that Doe’s report and Smith’s report

were dissimilar.   Dartmouth asserts that Doe’s report did not

involve any Dartmouth program or activity that would implicate

the SMP while Smith’s report did.    Additionally, Dartmouth

contends that the circumstances of Doe’s report for retaliation

were not similar to Smith’s report of sexual assault.

    Doe responds that identical reports of misconduct are not a

necessary element for two individuals reporting misconduct to be

similarly situated and that Dartmouth’s refusal to exercise

jurisdiction for purposes of his report was incorrect.    Doe also

notes that the standard on which Dartmouth/Clemens declined to

exercise jurisdiction (the activity was not part of Dartmouth-

sponsored or -controlled activity) is more narrow than the

standard in the SMP, which includes activity that has continuing

adverse effects on Dartmouth premises or in a Dartmouth

educational activity.

    To succeed on a Title IX claim based on a selective

enforcement theory, a student must demonstrate that the school’s

decision to initiate a disciplinary proceeding, or the severity

of the imposed sanction, was affected by the student’s gender.

Haidak, 933 F.3d at 74.   Notwithstanding the dispute about

whether Clemens correctly determined that the SMP did not cover

Doe’s report that Witness #2/Smith retaliated against him for

defending himself against Smith’s report that he sexually

                                19
assaulted her, Doe has not alleged sufficient facts to state a

claim for a Title IX violation on the basis of selective

enforcement.   Specifically, Doe has not alleged facts from which

a plausible inference can be made that Clemens’s finding that

the SMP did not apply to Doe’s report was affected by Doe’s

gender.

    Doe compares the treatment of his report to the treatment

of Smith’s report, but this comparison is not sufficient to

raise a plausible inference of gender bias.   Smith’s report

about Doe was dissimilar to Doe’s report, as there was no

question about the SMP’s applicability to the conduct reported

by Smith (sexual assault occurring in an on-campus dorm).      In

contrast, the applicability of the SMP to the conduct reported

by Doe was questionable, considering that the conduct involved a

chat group that was not directly affiliated with Dartmouth.

    Considering the facts that have been alleged about the two

reports, Smith’s report about Doe is not a proper comparator

from which gender or sex-based discrimination can be reasonably

inferred.   Further, Doe has not alleged other facts that would

be sufficient for a jury to reasonably infer that his gender was

a factor in Dartmouth’s decision not to pursue his report of

retaliation.   Accordingly, Doe has not stated a claim for relief

based on his selective enforcement theory.




                                20
            3. Deliberate Indifference
    Dartmouth contends that Doe’s theory that Dartmouth

violated Title IX by acting with deliberate indifference to

sexual harassment fails because he does not allege that

Dartmouth was deliberately indifferent to conduct that amounts

to sexual harassment.   Doe responds that, as a result of his

removal from the chat group, he was subjected to rumors about

sexual misconduct, which constitute sexual harassment under

Title IX.

    “Title IX provides a remedy for students, regardless of

their sex or gender, who can establish a school's response to

their allegations of sexual harassment, including claims of

sexual violence, demonstrates deliberate indifference.”       Doe v.

Amherst Coll., 238 F. Supp. 3d at 223.    A deliberate

indifference Title IX claim requires a demonstration of sex-

based harassment that occurred in the college’s programs or

activities, a deprivation of educational opportunities, and that

the defendant was in a position to address the harassment but

had a clearly unreasonable response.     Doe v. Brown Univ., 896

F.3d 127, 130 (1st Cir. 2018); Doe v. Pawtucket Sch. Dep’t, 969

F.3d 1, 9 (1st Cir. 2020).

    Doe has not alleged facts sufficient to sustain a claim for

deliberate indifference to sexual harassment.    He has not


                                 21
alleged facts showing that he was subjected to sexual harassment

or that Dartmouth acted clearly unreasonably by concluding that

Witness #2’s removal of Doe from the chat group was not within

the scope of the SMP.    While Doe alleges that he was subjected

to rumors because he was removed from the chat group, Doe does

not allege facts that show Dartmouth acted with deliberate

indifference to any report he made about those rumors being so

severe or pervasive that they constituted sexual harassment.

Rather, the allegations taken in Doe’s favor show that, at most,

Dartmouth misconstrued whether its sexual misconduct policy

covered the retaliation alleged by Doe.

    For the foregoing reasons, Doe has failed to state a claim

for relief as to Count I, violation of Title IX, based on any of

his three theories.     Accordingly, Count I is dismissed.

    B.   Race Discrimination - Count II (Violation of Title VI of
         Civil Rights Act, 42 U.S.C. § 2000d) and Count VI (Equal
         Rights, 42 U.S.C. § 1981)

    Dartmouth argues that Doe’s claims under Title VI of the

Civil Rights Act and § 1981 fail because he does not allege

facts showing that it engaged in intentional, race-based

discrimination against him.    Dartmouth argues that, without

supporting facts, Doe’s allegations that the Investigator and

Hearing Panel were motivated by implicit bias are not sufficient

to support an inference of intentional discrimination.       Rather,



                                  22
Dartmouth contends, Doe only speculates that racial bias played

a part in the outcome of the disciplinary proceedings based on

tenuous inferences drawn from unsupported assumptions about the

Investigator’s experiences and the language she used in the

Final Report.   Dartmouth also contends that the Hearing Panel’s

lack of an African-American or Black participant does not

support, on its own, a claim of racial bias and that Doe’s

allegations that Dartmouth’s Title IX office treated reports of

sexual misconduct involving white and Black football players

differently are insufficient to sustain his claim.11

     Doe objects, arguing that there are several circumstantial

facts that, he contends, give rise to a plausible inference of

racial discrimination.   He argues that, for the purposes of

alleging a plausible claim for relief, his claim of differential

treatment of Black and white football players by the Title IX




     11At times in its motion to dismiss, which was brought
under Rule 12(b)(6), Dartmouth suggests that Doe must provide or
point to “evidence” to support his claims. See doc. 14 at 9
(“Bias on the part of the Panel cannot be presumed but must be
demonstrated by evidence in the record . . . . Doe cites no
such evidence.”). Rule 12(b)(6), however, does not require Doe
to identify or provide specific evidentiary material in support
of his claims. See Hamann, 937 F.3d at 88. Rather, the factual
allegations (as opposed to legal conclusions) made in the
complaint, taken as true, must be sufficient to support a
plausible inference that intentional racial discrimination
occurred in this case. See id.


                                23
office is sufficient to raise a claim of intentional racial

discrimination.

    Under § 198112 and Title VI of the Civil Rights Act,13 to

defeat a motion to dismiss under Rule 12(b)(6), a plaintiff must

allege facts from which plausible inferences can be made that

(1) the defendant discriminated against the plaintiff on the

basis of race; (2) the discrimination was intentional; and (3)

the discrimination was a substantial or motivating factor for

the defendant’s actions.   Goodman v. Bowdoin Coll., 380 F.3d 33,

34 (1st Cir. 2004).

    Intentional racial discrimination can be inferred from

disparate or differential treatment of races.   See Hill v.

Airborne Freight Corp., 212 F. Supp. 2d 59, 65 (E.D.N.Y. 2002)

(sustaining jury’s verdict finding intentional racial




    12  Section 1981 states the following: “All persons within
the jurisdiction of the United States shall have the same right
in every State and Territory to make and enforce contracts, to
sue, be parties, give evidence, and to the full and equal
benefit of all laws and proceedings for the security of persons
and property as is enjoyed by white citizens, and shall be
subject to like punishment, pains, penalties, taxes, licenses,
and exactions of every kind, and to no other.” 42 U.S.C.
§ 1981.

    13 Title VI of the Civil Rights Act states the following:
“No person in the United States shall, on the ground of race,
color, or national origin, be excluded from participation in, be
denied the benefits of, or be subjected to discrimination under
any program or activity receiving Federal financial assistance.”
42 U.S.C. § 2000d.


                                24
discrimination in violation of § 1981 in part on the basis of

evidence of differential treatment); Lopez v. Webster Central

Sch. Dist., 682 F. Supp. 2d 274, 283 (W.D.N.Y. 2010) (examining

claim of illegal racial discrimination evidenced by differential

treatment under Title VI).   Regardless of the type of

circumstantial evidence used to support the claim, the pleading

must support a connection “between the university’s actions and

racially discriminatory motivations.”   Doe v. Harvard Univ., 462

F. Supp. 3d at 67.

    Doe has alleged minimally sufficient facts to raise

plausible claims of unlawful intentional racial discrimination

under § 1981 and Title VI of the Civil Rights Act.

Specifically, Doe alleges that, since 2005, “at least 9 Black

male football players were suspended or expelled following Title

IX proceedings whereas no Title IX complaints against white

football players were referred by the Title IX office for formal

investigation during that same time period.”   Doc. 1 ¶ 157.    In

addition, “in at least one case from 2005 to the present, a

white student athlete was allowed [to] delay the imposition of a

suspension as a result of a Title IX investigation so that he

could complete his athletic season . . . .”    Id.   Doe alleges

that Black football players, including himself, were not offered

the same opportunity to defer a suspension.




                                25
    Dartmouth contends that Doe’s allegations of differential

treatment are insufficiently specific or comparatively similar

to Doe’s case to support an inference that intentional racial

discrimination occurred.   Although Doe does not plead specifics

about the sexual misconduct reports about white football players

that were not referred by the Title IX office, at this stage it

is not necessary to do so because the circumstances of the

alleged comparators are facially similar to those of Doe’s case

(i.e., reports of sexual misconduct made to the Title IX office

against football players or other student athletes) and the

specifics that Dartmouth asks Doe to plead (i.e., the specific

nature of the charges of sexual misconduct made against white

football players) are likely within Dartmouth’s control and not

Doe’s control.   See Doe v. Harvard Univ., 462 F. Supp. 3d at 67

(“Plaintiff has provided a comparator group – Caucasian students

accused of similar sexual misconduct – coupled with the

allegation that the comparator group was treated differently due

to their race.   At this stage of litigation, Plaintiff does not

need to do more.”); see also Menard v. CSX Transp., Inc., 698

F.3d 40, 44-45 (1st Cir. 2012) (explaining that district courts

may provide “some latitude” in pleading a plausible claim for

relief through allegations made on “information and belief” when

the allegations are more than merely speculative and some of the




                                26
information needed to prove the claim is in the control of the

defendant).14

     Dartmouth also contends that Doe’s allegations of

differential treatment do not support a claim of intentional

racial discrimination because Doe “fails to account for the

possibility that no students made or ultimately decided to

pursue any Title IX complaints against white football players”

during the fifteen year period between 2005 and Doe’s complaint.

Doc. 14 at 11.   In its reply, Dartmouth goes further and

contends that Doe “alleg[e]s that complaints of sexual

misconduct have been made only against Black football players,

not white football players.”   Doc. 22 at 6.   Doe, however, does

not allege in his complaint that complaints about sexual

misconduct have only been made against Black football players,

nor does Dartmouth’s speculation about possible or even

plausible explanations for the differential treatment based on

facts outside the complaint aid its argument in support of

dismissal under Rule 12(b)(6).   See Carpenter, 937 F.3d at 92

(explaining that the court accepts the plausible non-conclusory


     14Doe’s allegations about how Dartmouth treated allegations
of sexual misconduct about Black and white athletes differently
were pleaded “upon information and belief.” In this case, the
court accepts the allegations that are pleaded upon information
and belief because they are narrowly-tailored, non-conclusory,
and the truth of the allegations can likely be determined by
information that is within Dartmouth’s control. See Menard, 698
F.3d at 44-45.

                                 27
allegations of the plaintiff and cannot grant a motion to

dismiss based on competing alternative inferences posited by the

defendant).   Rather, in his complaint, Doe alleged that no

reports about white football players were referred from the

Title IX office for formal investigation, while nine reports

about Black football players were referred, and those referrals

ultimately resulted in suspension or expulsion of the Black

students.   It is reasonable to infer, for purposes of the

current motion, that at least some reports about white football

players were made to the Title IX office but not referred.

     Of course, discovery may reveal additional facts beyond

those alleged in the complaint that show that any reports

accusing white football players of sexual misconduct that were

not referred by the Title IX office are insufficiently similar

to Doe’s case to sustain his claim of intentional racial

discrimination or that the differential treatment occurred for a

race-neutral reason.   Nonetheless, at this stage Doe has alleged

sufficient facts to raise a plausible claim of intentional

racial discrimination as to Counts II and VI.   See Doe v.

Harvard Univ., 462 F. Supp. 3d at 67.15




     15Because Doe has satisfied his burden of pleading a
plausible claim as to intentional race discrimination in Counts
II and VI through his allegations of differential treatment, the
court does not address Dartmouth’s arguments that the other
circumstantial facts that Doe alleged in support of his racial

                                28
     C.     Count III (Breach of Contract)
     As to Doe’s breach of contract claim, Dartmouth argues,

referring generally to its arguments as to gender and race

discrimination, that it did not breach the contract terms in its

sexual misconduct policy.16   Dartmouth’s vague reliance on its

arguments about Doe’s gender and race discrimination claims is

not sufficient to demonstrate that his breach of contract claims

should be dismissed.   Unlike the discrimination claims, Doe’s

breach of contract claim does not require him to allege facts

from which intentional race or gender discrimination can be

inferred.   See Lassonde v. Stanton, 157 N.H. 582, 588 (2008)

(“‘A breach of contract occurs when there is a failure without

legal excuse[] to perform any promise which forms the whole or

part of a contract.’”) (quoting Poland v. Twomey, 156 N.H. 412,

415 (2007)).   Beyond its reference to its arguments about Doe’s

race and gender discrimination claims, Dartmouth did not offer

any further explanation about why Doe’s breach of contract claim

should be dismissed.    See Coons v. Industrial Knife Co., 620



discrimination claims are insufficient to support the claims on
their own.

     16In response to the substantive arguments made against
dismissal by Doe, Dartmouth elaborates on its argument in its
reply brief. This elaboration, however, does not cure
Dartmouth’s initial failure to develop any argument sufficient
to dismiss Doe’s breach of contract claim.

                                 29
F.3d 38, 44 (1st Cir. 2010) (explaining that “judges are not

obligated to do a party's work for him” and that district

court’s are “free to disregard” arguments that are not developed

in briefs); Timmins Software Corp., v. EMC Corp., 502 F. Supp.

3d 595, 606 (D. Mass. 2020) (explaining that superficial

arguments may be deemed waived) (citing United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990)).   Dartmouth’s motion to

dismiss Doe’s breach of contract claim, Count III, is denied.



    D.    Count V (Breach of Implied Covenant of Good Faith and
          Fair Dealing)
    As with its argument about Doe’s breach of contract claim,

Dartmouth asserts that it did not breach any implied covenant of

good faith and fair dealing and refers generally to its

arguments that it did not engage in race or gender

discrimination.   Dartmouth did not develop an argument in favor

of dismissal sufficient for the court to address.    See Coons,

620 F.3d at 44.   The motion to dismiss is denied as to Count V.



    E.    Count VII (Negligence)
    As to Count VII, negligence, Dartmouth argues that Doe

cannot succeed on a theory that Dartmouth negligently failed to

perform its contract and cannot claim damages for economic

losses.   Dartmouth contends that Doe has not alleged that it

breached any duty it owes to him independent of its contract

                                30
with him.   Doe expresses doubt about Dartmouth’s contention that

it did not breach any duties to Doe outside of its contract, and

he argues that Dartmouth has an independent common law duty not

to discriminate or to provide certain procedural protections in

university disciplinary proceedings.   In support, Doe cites a

case from the Eighth Circuit and a case from the Eastern

District of Pennsylvania, contending that these courts have held

that universities can be liable for negligent administration of

disciplinary proceedings.

    To state a claim for relief for negligence, the plaintiff

must plead facts showing that (1) the defendant owed the

plaintiff a duty; (2) the defendant breached that duty; and (3)

the breach proximately caused the plaintiff’s injuries.    Coan v.

New Hampshire Dept. of Envir. Servs., 161 N.H. 1, 7 (2010).

Under New Hampshire law, a negligence claim cannot be based on a

negligent failure to perform contractual promises.    Lawton v.

Great Sw. Fire Ins. Co., 118 N.H. 607, 609, 615 (1978) (“In this

jurisdiction, however, a breach of contract standing alone does

not give rise to a tort action.”); see also Broadus v. Infor,

Inc., 2019 WL 1992953 (D.N.H. May 6, 2019).

    To the extent Doe brings his claim based on breaches of the

promises Dartmouth made to him in their contract, Doe’s claim

fails.   See Lawton, 118 N.H. at 609, 615.   Doe has also failed




                                31
to allege that Dartmouth owed him any separate duties beyond the

promises made in their contractual relationship.

    Neither case cited by Doe is applicable to his claim, which

is brought under New Hampshire law.     Doe v. University of St.

Thomas is distinguishable because it applied Minnesota law,

which unambiguously established that a common law duty of care

existed as to a private school’s expulsion of students.    972

F.3d 1014, 1017 (8th Cir. 2020).     In the other case cited by

Doe, Jackson v. Trustees of the University of Pennsylvania, 2019

WL 309729, at *9 (E.D. Pa. Jan. 23, 2019), there is no analysis

of the pertinent issue, which is whether colleges owe an

independent duty to students accused of disciplinary infractions

to handle disciplinary proceedings with reasonable care.     Doe

did not cite any case from New Hampshire courts in support of

his negligence claim, let alone a case that indicates New

Hampshire courts would recognize the independent tort duties

that Doe argues Dartmouth breached, which do not appear to be

universally recognized.   Cf. Doe v. Amherst Coll., 238 F. Supp.

3d at 228 (applying Massachusetts law and dismissing claim for

failure to adhere to university policies because plaintiff did

not show that defendant had a duty in tort to adhere to

policies); Cioffi v. Gilbert Enters., Inc., 769 F.3d 90, 94 (1st

Cir. 2014) (“[I]t is not [the court’s] place to do a party’s

homework for her.”); Coons, 620 F.3d at 44 (noting that adequate

                                32
development is particularly necessary where the argument “raises

complexities that defy an easy answer”).     Accordingly, Doe has

not shown that he has stated a plausible claim of relief for

negligence.     Therefore, Count VII is dismissed.


                               Conclusion

      For the foregoing reasons, Dartmouth’s motion to dismiss

(doc. no. 13) is granted in part and denied in part.     The motion

is granted as to Counts I (sex discrimination in violation of

Title IX) and VII (negligence).     The motion is denied as to

Counts II and VI (race discrimination in violation of Title VI

and § 1981), Count III (breach of contract), and Count V (breach

of implied covenant of good faith and fair dealing).17

      SO ORDERED.



                                 __________________________
                                 Joseph A. DiClerico, Jr.
                                 United States District Judge



July 8, 2021

cc:   Counsel of Record.




      17   As noted above, Doe’s complaint does not contain a Count
IV.

                                   33
